Citation Nr: 1627502	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  08-15 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to service connection for a disability manifested by left hand numbness, to include as secondary to the service-connected lumbar spine disability. 

3.  Entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected degenerative changes of the lumbar spine with compression fracture of T12-L1 and nerve root compression at L4-L5.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

In a March 2012 Board Decision, the Board remanded the issues on the title page.  The case is now again before the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected lumbar spine disability.

2.  The Veteran's left hand numbness did not manifest during service, is not causally related to service, and is not causally related to or aggravated by the Veteran's service-connected lumbar spine disability.

3.  The Veteran's lumbar spine disability manifested with limitation of motion     and pain, but without ankylosis of the entire spine and without incapacitating episodes due to intervertebral disc syndrome of six weeks or more.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for left hand numbness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for a disability rating in excess of 50 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5242, 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in October 2005, March 2006, June 2006, December 2006, and November 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R.    § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file, as are post-service medical records and VA examination reports. 

The March 2012 remand requested that new VCAA notice be sent, any outstanding private treatment records be obtained, and VA examinations be scheduled.  The VCAA notice was sent, the private treatment records were requested, and the VA examination was afforded in December 2012.  A supplemental statement of the case was issued thereafter.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.  § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Cervical Spine Disability and Left Hand Numbness

The Veteran essentially contends that he developed a cervical spine disability that is causally related to service or is aggravated by his service-connected lumbar spine disability.    

As an initial matter, the Board notes that the Veteran has been diagnosed during   the course of the appeal with multilevel cervical disc disease with C6-7 neural foraminal encroachment and associated cervical radiculopathy of the left upper extremity.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether these conditions are related to service or service-connected disability.

Service treatment records show no diagnosis of a cervical spine disability during service.  While service treatment records show complaints of low back pain during service, they do not show complaints of cervical or neck pain, or upper extremity numbness.  On the March 1981 separation report of medical history, the Veteran reported recurrent back pain, but specifically noted that he fell on the ice and has pain in the lower part of the back and left side of the hip.  He did not note any    neck disability or neurological complaints of the arm.  The examination showed clinically normal spine, neurological, upper extremity, and musculoskeletal systems.  

Post-service, the Veteran's treatment records show onset of cervical pain after an injury in July 1999.  The Veteran has asserted that he had cervical pain prior to that date and submitted records from his private chiropractor, J.R.B., to support that contention.  In a May 2007 statement, Dr. J.R.B. indicated he has treated the Veteran from 1982 to 2000, with the main complaint being the lumbar spine and cervical and upper thoracic spine with occasional pain radiating into the left arm and hand.  However, treatment reports from this chiropractor, dating from 1982     to 2000, show only complaints of low back pain, without any indication of neck,  cervical spine, or left arm complaints prior to the 1999 injury.  Additionally, when the Veteran was injured in July 1999, VA treatment records show that the Veteran reported pain with an onset after his truck fell in a ditch.  He did not report any pre-existing cervical disability or complaints and was specifically diagnosed with neck pain that started acutely after trauma.  

Thus, although the Veteran asserts that he injured his cervical spine in service at the same time he injured his low back and that cervical spine symptoms have persisted since that time, the Board finds such assertions are not persuasive in light of the service treatment records noting only low back complaints, normal separation examination, and treatment only for low back symptoms from his chiropractor for years after service until after the 1999 injury.  It seems unlikely that the Veteran would not have mentioned neck pain when seeking treatment for low back complaints in service and with his chiropractor post-service.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the  fact would have been recorded if present); see also Buchanan v. Nicholson, 451    F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and  weigh against a veteran's lay evidence).

The Board acknowledges the lay statements from S.R. in November 2012 noting the Veteran called her in January 1980 and said he had fallen backward on the ice injuring his lumbar area and above his shoulders and neck.  She stated he retired in 1981 and was going to his chiropractor for his lumbar and cervical area.  However, the Board finds such statement to be less persuasive and reliable than medical records contemporaneous with service, which revealed back complaints but no neck complaints after his fall on the ice, and the chiropractor's treatment records showing only low back treatment prior to the injury in 1999.  Moreover, the statement is based on a recollection of a phone conversation occurring 25 years ago and the fall itself was not witnessed by S.R.  See Buchanan, 451 F.3d at 1336-1337 (the significant time delay between the affiants' observations and the date on which the statements were written is a factor that the Board can consider and weigh against a veteran's lay evidence

In sum, the most probative evidence does not establish a cervical spine disability or upper extremity radiculopathy in service or within one year following discharge from service.  Accordingly, competent evidence linking the current conditions with service or a service-connected disability is required to establish service connection.  

On this question, the most probative evidence is against the claim.  The Veteran  was afforded a VA examination in December 2012.  At that time the Veteran reported a history of minimal cervical pain after falling on ice in 1980 which progressed over the next 2 years and remained relatively consistent until his car hit a bump in the road in 1999.  Following examination, he was diagnosed with multilevel cervical disc disease with C6-7 neural foraminal encroachment and cervical radiculopathy of the left upper extremity.  The examiner reviewed the Veteran's claims file and considered the Veteran's reported lay history, and opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the lack of neck pain or cervical radicular symptoms reported during the January 1980 in-service fall.  He noted that the service treatment records show no injury to the cervical spine.  He also found no evidence of neck pain or cervical radicular symptoms reported on the Veteran's discharge physical in 1981.  According to treatment records, the Veteran's neck pain and cervical radicular symptoms began secondary to driving over a bump in the road in 1999.  

The examiner also opined that the Veteran's claimed cervical disability was less likely than not proximately due to or the result of the Veteran's service-connected disability.  The examiner found no evidence of   a cause and effect relationship between the Veteran's service-connected lumbar condition and his cervical spine and cervical radicular conditions.  He again stated that the medical records show that the Veteran's neck and cervical radicular symptoms began secondary to driving over a bump in the road in 1999.    

The VA obtained an addendum opinion from the examiner in August 2014.  The examiner found no medical evidence of an aggravation of the neck disability or    the associated left hand numbness beyond normal progression due to his lumbar spine condition.  The examiner noted that the Veteran's cervical and left      radicular conditions were first noted following an incident in 1999.  The     examiner acknowledged obvious progression which medically appeared to 
be a natural progression of the condition and found no documented evidence          to suggest aggravation by his lumbar spine

These opinions were provided following review of the claims file and examination of the Veteran, and considered the Veteran's reported history.  Moreover, the opinions provided adequate rationale for the conclusions reached.  Accordingly, the opinions are provided great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Conversely, in May 2007 the Veteran's chiropractor noted he had treated the Veteran since 1982 for a main complaint of pain in his lumbar and lumbosacral spine and his cervical and upper thoracic spine, with occasional pain radiating into his left arm and hand.  He stated that after reviewing the records from 1980 to the present time, including x-rays and MRI's of the cervical and lumbar spine, he feels the Veteran's symptoms did originate with his fall while in the service.  However, the opinion does not identify which symptoms originated with the fall, nor identify whether records from service were actually reviewed.  In addition, as his own treatment records do not reveal neck treatment until after the 1999 injury, the rationale for his conclusion is not sufficient.  Interestingly, a statement from the chiropractor in October 2001 noted the various dates the Veteran was seen, beginning in September 1982, and that he was treated 25 times mostly for lower back strain type injury, which is confirmed by review of those treatment records.  Accordingly, the Board affords this opinion little probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

While the Veteran believes that his current cervical spine disability and cervical radiculopathy are related to service or his service-connected lumbar spine disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of spine     and neurological disorders are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spine disability and cervical neuropathy is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In sum, a cervical spine disability and cervical radiculopathy were not shown in service or for many years thereafter, and the most probative evidence is against a finding that these conditions are related to service or caused or aggravated by his service-connected lumbar spine disability.  Accordingly, the preponderance of the evidence is against the claims, and service connection for a cervical spine disability and cervical radiculopathy is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating - Lumbar Spine

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  However, where a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran filed his claim for an increased rating for his lumbar spine disability   in October 2005.  The Board notes that the Veteran is in receipt of a separate compensable rating for left lower extremity radiculopathy.  He did not appeal       the evaluation or effective date assigned to that disability and that issue is not  before the Board.  Symptomatology associated with the radiculopathy cannot         be considered in evaluating his lumbar spine disability.  38 C.F.R. § 4.14 (the evaluation of the   same manifestation or disability under different diagnoses is to be avoided).

The Veteran's lumbar spine disability is rated at 50 percent under Diagnostic Code 5242 for degenerative arthritis of the spine.  Diagnostic Code 5242 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  That Formula states, in pertinent part, that unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a.  The General Rating Formula also provides at Note (1) that any associated objective neurologic abnormalities should be rated separately under an appropriate diagnostic code.  Id. 

Disabilities of the spine may alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  Under that regulation, incapacitating episodes having a total duration of at least    six weeks during the past twelve months warrants a 60 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms   due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was afforded a VA examination of the lumbar spine in June 2006.    The examiner specifically stated that the Veteran had intervertebral disc syndrome without any incapacitating episodes.  Additionally, the examiner provided range    of motion finding without noting any ankylosis of the spine.  He reported mild to moderate effects on the Veteran's daily activities.  

The Veteran was afforded another VA examination in December 2012.  The examiner also stated that the Veteran did not have any incapacitating episodes    over the prior twelve months due to intervertebral disc syndrome.  He did describe functional impairment of the Veteran's ability to do any prolonged sitting, standing, walking, bending, twisting, lifting, carrying, or climbing stairs or ladders.  

The Veteran's VA treatment records do not show incapacitating episodes of disc disease.  

The Veteran is not service connected for ankylosis of the cervical spine, nor is ankylosis of the entire spine shown by the VA examinations or treatment records.  Accordingly, a higher rating under the General Rating Formula based on ankylosis is not warranted.  

Moreover, other than the separately rated left lower extremity radiculopathy, the medical evidence does not reflect neurological impairment attributed to the lumbar spine disability.  In this regard, neither examination revealed neurological problems other than of the left leg, and the 2012 examiner specifically indicated that there were no other neurologic abnormalities related to the lumbar spine.  Accordingly, a separate rating for neurological impairment other than the left leg is not warranted.

For the reasons set forth above, the Board finds that preponderance of the evidence is against the claim for a rating in excess of 50 percent for the Veteran's lumbar spine disability.

The Board has considered whether the Veteran's disability presents an exceptional  or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than  currently shown by the evidence.  The Veteran is in receipt of a rating assignable  for unfavorable ankylosis of the thoracolumbar spine, which is not currently shown, and receives a separate compensable rating for associated radiculopathy.  Moreover, he is in receipt of a total disability rating based on unemployability as a result of these two conditions.  Accordingly, his disability picture is contemplated by the rating schedule, the assigned schedular evaluations are, therefore, adequate.  Id. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.


ORDER

Entitlement to service connection for a cervical spine disability is denied. 

Entitlement to service connection for a disability manifested by left hand numbness is denied.

Entitlement to a disability rating in excess of 50 percent for the Veteran's service-connected degenerative changes of the lumbar spine with compression fracture of T12-L1 and nerve root compression at L4-L5 is denied.  



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


